DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because The specification at paragraph 0124 mentions computer readable storage medium which can be reasonably interpreted as a computer program being recorded or downloaded, but still a computer program, which is not patentable under the most recent 35 U.S.C. 101 guidelines. Also, there is not clear indication in the specification as to what constitutes a computer readable storage medium, it can be broadly interpreted as a carrier wave, which is not patentable under the most recent 35 U.S.C. 101 guidelines. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li et al., (US 2018/0254036 A1).
As per claim 1, Li et al., a method for semantic recognition, the method comprising: obtaining a Pinyin sequence of a sentence to be recognized, the Pinyin sequence comprising a plurality of Pinyin segments (0009, 0026); obtaining word vectors of the plurality of Pinyin segments (0009, 0020-0022); combining the word vectors of the plurality of Pinyin segments into a sentence vector of the sentence to be recognized (0031, 0074); obtaining, based on the sentence vector of the sentence to be recognized, an output vector of the sentence to be recognized by using a neural network (0020, 0076); determining, based on the output vector of the sentence to be recognized, a reference sentence semantically similar to the sentence to be recognized (0066); and recognizing a semantic meaning of the sentence to be recognized as a semantic meaning of the reference sentence (0066, 0075 – 0076, 0093 - 0094). 
As per claim 2, Li et al., teach the method according to claim 1, wherein the Pinyin segment Pinyin of a word in the sentence to be recognized (0039 -0041, 0145). 
As per claim 3, Li et al., teach the method according to claim 1, wherein the Pinyin segment is a Pinyin alphabet of a word in the sentence to be recognized (0039 - 0041, 0145).
As per claim 4, Li et al., teach the method according to claim 1, wherein determining, based on the output vector of the sentence to be recognized, the reference sentence semantically similar to the sentence to be recognized comprises: calculating a distance between the output vector of the sentence to be recognized and an output vector of a candidate reference sentence in a set of reference sentences; and determining the candidate reference 
As per claim 5, Li et al., teach the method according to claim 1, wherein the word vectors of the plurality of Pinyin segments are obtained by means of a word embedding model (0111).
 As per claim 6, Li et al., teach the method according to claim 5 further comprising: training the word embedding model by using first training data, wherein the first training data comprises Pinyin sequences of a plurality of training sentences (0030, 0066, 0071-0076). 
As per claim 7, Li et al., teach the method according to claim 1 further comprising: obtaining a Pinyin sequence of each training sentence of at least one group of training sentences, wherein the training sentences of each group of training sentences are semantically similar; and for each group of training sentences: obtaining word vectors of Pinyin segments in the Pinyin sequence of each training sentence; combining the word vectors of the Pinyin segments in the Pinyin sequence of each training sentence into a sentence vector of each training sentence; and training the neural network by using the sentence vectors of the training sentences, such that the output vectors of the training sentences from the neural network are the same (0030, 0066, 0071-0076).  
As per claim 8, Li et al., teach the method according to claim 1, wherein obtaining the Pinyin sequence of the sentence to be recognized comprises: obtaining the Pinyin sequence of the sentence to be recognized which is inputted by a user using a Pinyin input method (0065, 0093 - 0094). 

As per claim 10, Li et al., teach an apparatus for semantic recognition comprising: at least one processor; and at least one memory storing a computer program; wherein the computer program is executable by the at least one processor, whereby the apparatus is configured to: obtain a Pinyin sequence of a sentence to be recognized (0009, 0026), the Pinyin sequence comprising a plurality of Pinyin segments (0009, 0020-0022); obtain word vectors of the plurality of Pinyin segments (0009, 0020-0022); combine the word vectors of the plurality of Pinyin segments into a sentence vector of the sentence to be recognized (0031, 0074); obtain, based on the sentence vector of the sentence to be recognized, an output vector of the sentence to be recognized by using a neural network (0020, 0076); determine, based on the output vector of the sentence to be recognized, a reference sentence semantically similar to the sentence to be recognized (0066); and recognize a semantic meaning of the sentence to be recognized as a semantic meaning of the reference sentence (0066, 0075 – 0076, 0093 – 0094). 
As per claim 11, Li et al., teach the apparatus according to claim 10, wherein the Pinyin segment is Pinyin of a word in the sentence to be recognized (0039 – 0041, 0145). 
As per claim 12, Li et al., teach the apparatus according to claim 10, wherein the Pinyin segment is a Pinyin alphabet of a word in the sentence to be recognized (0039 – 0041, 0145).  

As per claim 14, Li et al., teach the apparatus according to claim 10, wherein the word vectors of the plurality of Pinyin segments are obtained by means of a word embedding model (0111).
As per claim 15, Li et al., teach the apparatus according to claim 14, wherein the apparatus is further configured to: train the word embedding model by using first training data, wherein the first training data comprise Pinyin sequences of a plurality of training sentences (0030, 0066, 0071-0076).
As per claim 16, Li et al., teach the apparatus according to claim 10, wherein the apparatus is further configured to: obtain a Pinyin sequence of each training sentence of at least one group of training sentences, wherein the training sentences of each group of training sentences are semantically similar; and for each group of training sentences: obtain word vectors of Pinyin segments in the Pinyin sequence of each training sentence; combine the word vectors of the Pinyin segments in the Pinyin sequence of each training sentence into a sentence vector of each training sentence; and train the neural network by using the sentence vectors of 
As per claim 17, Li et al., teach the apparatus according to claim 10, wherein the apparatus is configured to obtain the Pinyin sequence of the sentence to be recognized by: obtaining the Pinyin sequence of the sentence to be recognized which is inputted by a user using a Pinyin input method (0065, 0093 - 0094).
As per claim 18, Li et al., teach the apparatus according to claim 10, wherein the apparatus is configured to obtain the Pinyin sequence of the sentence to be recognized by: obtaining speech information of the sentence to be recognized which is spoken by a user; performing a speech recognition on the speech information to obtain text information corresponding to the speech information; and converting the text information into the Pinyin sequence of the sentence to be recognized (0061, 0093-0094).
As per claim 20, Li et al., teach a system for human-machine dialog comprising: an obtaining apparatus, configured to obtain a sentence to be recognized from a user; the apparatus for semantic recognition according to claim 10; and an output device, configured to obtain, in response to determining a reference sentence semantically similar to the sentence to be recognized, a reply associated with the reference sentence, and output the reply to the user (0093-0094, Fig.8, “output recognition result”). 
As per claim 21, Li et al., teach a computer-readable storage medium, storing computer-executable instructions, wherein the computer-executable instructions are executable by a computer, and wherein the computer is configured to perform the method according to claim 1 (0145).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Li et al., (US 2018/0342233 A1) teach a method and correcting speech recognition error based on artificial intelligence, and storage medium for improving accuracy of error-correcting results and reduce the error-correcting difficulty.
Lee et al., (US 2018/0137855 A1) teach natural language processing may include converting words in sentence data, recognized through voice recognition, to corresponding word vectors, and converting characters in the sentence data to corresponding character vectors.
Li et al., (US 2017/0277277 A1) teach input-based information display method and input system.
De Bruyn et al., (US 2017/0206004 A1) teach an input of characters of a symbol-based written language.
Lo (US 2016/0239099 A1) teaches a Chinese input method using Pinyin plus tones.
Baker et al., (US 2008/0183460 A1) teach an apparatus, method and computer readable medium for Chinese character selection and output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
1/14/2021